Citation Nr: 1452225	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for bladder cancer.

The Veteran testified in October 2012 via videoconference before the undersigned Veterans Law Judge.

In March 2014, the Board remanded the claim for entitlement to service connection for bladder cancer to include as due to herbicide.


REMAND

The Veteran asserts that bladder cancer is due to exposure to herbicides that occurred during active service in Vietnam.  The Board notes that a review of the Veteran's service medical records shows that he served in the Republic of Vietnam during the Vietnam era and exposure to herbicides is conceded.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a current disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 C.F.R. § 3.307(e) (2014).

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2014).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service medical records are absent of any treatments or reports of genito-urinary symptoms or any findings of abnormal genito-urinary functioning.  On the Veteran's March 1969, separation examination the Veteran indicated that he did not have frequent or painful urination nor did he indicate kidneys stone or blood in urine.  The Board notes that the Veteran has not contended that he had any symptoms of bladder cancer during his active service.  

A December 2010 private hospital treatment record shows that the Veteran was admitted to the emergency room with painful urination and bright red bleeding when urinating.  The Veteran denied a history of prostate problems and benign prostatic hypertrophy.  The Veteran also reported trouble urinating only once in the past, after a cataract surgery in 2010.  A post-operative report shows that a large transitional cell carcinoma was discovered.  The surgical pathology report diagnosed the Veteran with a low grade papillary urothelial carcinoma, non-invasive.  

A June 2014 VA urinary tract examination report shows that the Veteran was diagnosed with bladder cancer in December 2010.  The examiner reported that after physical examination and a review of the claims file that it was less likely than not that the Veteran's bladder cancer had its onset in or was causally related to active service, to include presumed herbicide exposure during service.  The examiner noted that bladder cancer was not a disorder recognized by VA as being associated with exposure to herbicides.  The examiner also noted that medical literature supported causes of bladder cancer as smoking cigarettes, cigars, or pipes; increased age; being white; being male; and exposure to certain chemicals, including but not limited to arsenic and chemicals used in the manufacture of dyes, rubber, leather textiles, and pain products.  The Veteran was found to have a chronic smoking history, increased age, and to be a white male, which were identified as risk factors.  The examiner also noted a National Center of Biotechnology Information from the United States National Library of Medicine found an increase risk in metal workers, machinist, transport equipment operators, and miners.  The Veteran was also involved in the manufacturing of metal shelves.

The Board finds that the June 2014 VA examination report is inadequate as the examiner did address whether it was as likely as not that the Veteran's bladder cancer was caused by exposure to herbicides or whether service connection on a direct basis was warranted.  While the examiner noted that VA does not recognize bladder cancer as a presumptive disorder associated with herbicides, the examiner did not provide an adequate rationale concerning whether exposure to herbicides caused the bladder cancer or if bladder cancer was caused by active service.  The Board therefore finds that the opinion and rationale are inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson. 21 Vet. App. 120 (2007).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, on remand, another opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him to address the etiology of bladder cancer.  The examiner must review the claims file and specifically consider the Veteran's contentions regarding the etiology of bladder cancer.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.  The examiner is instructed that the Veteran's in-service claim of exposure to herbicides is conceded.  The examiner must address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that bladder cancer was incurred in or is etiologically related to active service?  

(b) Is it at least as likely as not (50 percent probability or greater) that bladder cancer is etiologically related to herbicide exposure during active service?  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

